DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities: 
Claim 5, line 2: “an a second” should be corrected to - -a second- -;
Claim 6, line 2: “the circuit board” should be corrected to - -the second circuit board- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2010/0253155).
Regarding claim 1: Lu teaches a universal power input assembly (see Fig. 3 and Para. 0017), comprising: an input power terminal 200 (Fig. 3); a first circuit board 30; a second circuit board 201; wherein the input power terminal 200 is electrically coupled to the first circuit board 30 (see Fig. 3 and Para. 0017) and the first circuit board 30 includes a first connector 60, wherein a first end of the first connector 60 is electrically coupled to the first circuit board 30 and a second end of the first connector 60 is electrically coupled to the second circuit board 201 (see Fig. 3 and Para. 0017).  
Regarding claim 2: Lu teaches all the limitations of claim 1 and further teaches wherein the first connector 60 is an L-shaped connector (see Fig. 3), and the L shape is formed by a first end of the L-shaped connector and a second end of the L-shaped connector (see Fig. 3).
Regarding claim 3: Lu teaches all the limitations of claim 1 and further teaches wherein the first end of the first connector 60 includes a first opening and the second end of the first connector includes a second opening (e.g. see Fig. 3 for a first and second opening for the inserting of screws), wherein the first end of the first connector 60 is mounted on the first circuit board 30 by a fastener passing through the first opening and the second end of the first connector 60 is mounted on the second circuit board 201 by a fastener passing through the second opening (see Fig. 3 and Para. 0017).  
Regarding claim 4: Lu teaches all the limitations of claim 1 and further teaches wherein a first end of the first connector 60 is soldered on the first circuit board 30 and a second end of the first connector 60 is soldered on the second circuit board 201 (see Para. 0017).  
Regarding claim 5: Lu teaches all the limitations of claim 1 and further teaches wherein the first circuit board 30 includes an a second connector 60 (see Fig. 3), wherein a first end of the first connector 60 is electrically coupled to the first circuit board 30 and a second end of the first connector 60 is electrically coupled to the second circuit board 201 and a first end of the second connector 60 is electrically coupled to the first circuit board 30 and a second end of the second connector 60 is electrically coupled to the second circuit board 201 (see Fig. 3 and Para. 0017).  
Regarding claim 8: Lu teaches all the limitations of claim 1 and further teaches wherein the input power terminal 200 is soldered on the first circuit board 30 (e.g. the pins extending from the back of input power terminal 200 is connected to first circuit board 30 and soldering is a conventional method of holding the two components together; see Fig. 3).  
Regarding claim 12: Lu teaches all the limitations of claim 1 and further teaches wherein the first connector 60 is a fastener, and the fastener has two ends respectively coupled to the first circuit board 30 and the second circuit board 201 (see Fig. 3).  
Regarding claim 13: Lu teaches all the limitations of claim 12 and further teaches wherein the first connector 30 is a cylinder-shaped fastener (see Fig. 3), and the cylinder shape is formed by a bolt and a nut to receive the bolt (see Fig. 4 and Para. 0017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2010/0253155), in view of Kajio (US 2008/0298035).
Regarding claim 6: Lu teaches all the limitations of claim 1.
	Lu does not explicitly teach further comprising a case for holding the first circuit board and the circuit board.  
	Kajio teaches comprising a case 29 for holding a first circuit board and a second circuit board (see Fig. 6 and Para. 0034).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a case for holding the first circuit board and the circuit board as taught by Kajio into the universal power input assembly of Lu in order to achieve the advantage of enclosing and protecting the circuit board and connectors within the case.
Regarding claim 9: Lu teaches all the limitations of claim 1.

Kajio teaches an input power terminal is an Alternative Current (AC) power socket (see Para. 0029).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the input power terminal is an Alternative Current (AC) power socket as taught by Kajio into the universal power input assembly of Lu in order to achieve the advantage of having the capabilities of converting alternating current into direct current (Para. 0029).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2010/0253155), in view of Hsieh (US 2007/0197091).
Regarding claim 10: Lu teaches all the limitations of claim 1.
Lu does not explicitly teach wherein the first circuit board is a double-layer printed circuit board.  
Hsieh teaches a first circuit board is a double-layer printed circuit board (Para. 0010).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the first circuit board is a double-layer printed circuit board as taught by Hsieh into the universal power input assembly of Lu in order to achieve the advantage of having multiple layers for having power and ground layers (Para. 0010-0011).
Regarding claim 11: Lu teaches all the limitations of claim 1.
Lu does not explicitly teach wherein the first circuit board is a multi-layer printed circuit board.  
Hsieh teaches a first circuit board is a multi-layer printed circuit board (Para. 0010).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the first circuit board is a multi-layer printed circuit board as taught by .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connecting two boards together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/OSCAR C JIMENEZ/Examiner, Art Unit 2833